Per Curiam:
It was decided in Railway Co. v. Swank, 105 Pa. 555, that “ an agreement between a landowner and a railroad company to sell the latter a right of way across the premises of the former, covers all damages, of whatever sort, suffered by the landowner ; all for which he is legally entitled to compensation.” The same principle was recognized in the later case of Hoffeditz v. Railway Co., 129 Pa. 264. In the latter case the plaintiff had, for the consideration of $1,000, released the company from all suits, claims, demands, and damages whatever, for, upon, or by reason of their entry upon and taking and occupying the land on which the railroad was built, and the location and construction of said railroad and works connected therewith. The plaintiff brought suit to recover damages for the flooding of his land. -His allegation was that the culvert built by the company to carry off the water was too small for that purpose in times of freshets, and that the construction of the road caused a larger body of water to accumulate at that particular spot than had been the case before such construction. Upon the trial of that case, the court below reserved the question whether the release was a bar to a recovery by the plaintiff, and subsequently entered judgment thereon for the defendant, which was affirmed by this court. It was said in the opinion that “we are unable to see any ground upon which the plaintiff could rest a claim for damages.”
The cases cited rule the one in hand. The defendant company obtained from the plaintiff a release for the right of way of eighty feet in width across said farm. The agreement fur-*545tier released tbe said company from all claims for damages by reason of the taking and using of the land for said railroad, or by reason of the construction and maintenance of the said railroad, on and over said tract of land. The plaintiff contended that about six acres of his land was repeatedly overflowed and rendered unfit for cultivation, by reason of the construction of a ditch and culvert by the railroad company, which he alleged threw water upon his land which would not have otherwise flowed there. The learned judge below instructed the jury that “these ditches and this culvert, and this discharge of water, are the result, the necessary result, of the construction of that road.” We see no error in this. It is in direct line with the rulings of this court in the cases above cited. A release of the right of way to a railroad company would be a vain thing, if the company is to be subsequently subjected to litigation, for every injury or damage resulting to the property by reason of the construction of the road. All these matters are supposed to be in the contemplation of the parties when the company pays its money for the right of way, and obtains a release therefor.
Judgment affirmed.